Citation Nr: 1117961	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral arm disability. 

3.  Entitlement to service connection for a bilateral leg disability. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1972. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a hearing before the Board via videoconference in July 2008.  In February 2010, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The Veteran's current low back disability (degenerative arthritis) first manifested many years after his service and is not related to his service, or to any incident thereto.  

2.  The Veteran's claimed bilateral arm condition first manifested many years after his separation from service and is not related to his service or to any incident therein.

3.  The Veteran's claimed bilateral leg condition first manifested many years after his separation from service and is not related to his service or to any incident therein.





CONCLUSIONS OF LAW

1.  The Veteran's low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2010). 

2.  The Veteran's claimed bilateral arm disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2010).

3.  The Veteran's claimed bilateral leg disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including arthritis and other organic disease of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (20010). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)  (2010). 

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of aggravation created by 38 C.F.R. § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient flare-up during service of a preexisting disorder does not, in the absence of evidence of a worsening of the underlying condition, constitute aggravation of the disorder.  In addition, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010). 

Service medical records show that on January 1971 pre-induction examination, the Veteran reported having a painful back.  He had been hit in the back in the summer of 1968 and had developed pain in the L3 level.  He was followed for the back pain for about one year.  At the time of induction, he had occasional back pain when he tried to do heavy lifting.  He had no lower extremity symptoms.  Physical examination revealed no tenderness of the lumbar spine.  There was no muscle spasm or gibbous.  Range of motion was normal.  There was no gross motor, sensory, or reflex deficit in either lower extremity.  X-ray examination was negative.  The Veteran was considered to be qualified for service.  In September 1971, the Veteran was seen for recurrent complaints of low back pain.  He reported that his back began to hurt during basic training and that he had been instructed to complete flexion exercises.  He had trouble completing the exercises and had been given a hot pack to help relieve the pain.  He was assessed as having an acute lumbar strain.  In October 1971, the Veteran reported having back pain.  Physical examination was essentially negative.  He was referred for heat treatments.  Later that month, the Veteran reported that he had fallen on his back and had back pain.  He also was having ongoing dizzy spells.  Neurological examination was grossly within normal limits.  There was no orthopedic abnormality to explain his pain.  Later that month, he reported that he had been hit in the back of the neck with a "bunk."  There was no laceration or contusion, with only mild pain at the cervical spine region.  X-ray of the cervical spine was negative.  Numerous entries from September 1971 to December 1971 show continuous, almost daily, complaints of longstanding back pain that was not relieved with physical therapy, pain medication, or heat.  It was consistently stated that X-rays of the low back were negative.  In November 1971, the Veteran had neck and back pain.  He also complained of numbness in the lower extremities.  Examination of the back at that time showed mild lumbar spasm.  Deep tendon reflexes, motor, and sensory examinations of the extremities were within normal limits.  He walked with a 20 degree forward flexion but was able to lie flat on the table.  The Veteran was instructed to duty with limitations, with a note not to return to the clinic.  In November 1971, a physician stated that he had examined the Veteran several times and felt that he was moderately disabled.  He was recommended for duty with limitations.  If the Veteran could not train, a psychiatric examination was suggested.  In December 1971, he continued to have back pain and was being processed for discharge.  It was noted that his back still hurt him with the same complaints.  His back symptoms were considered to have no pathology.  The orthopedic clinic did not want to see him again.  On December 1971 psychiatric consultation, the Veteran was diagnosed with depression with somatic symptoms.  He was recommended for discharge.  In January 1972, neurological testing was completely negative in both lower extremities.  The impression was hysterical examination.  On January 1972 separation examination, it was noted that the Veteran had a back injury that had incurred prior to service.  He was considered to be in poor health.  

Private treatment records show that in November 1971, the Veteran's civilian physician stated that he had been involved in two serious accidents, in August 1968 and in February 1969, resulting in "severe injuries to the lumbar ligaments and right sacroiliac with pains radiating into the right leg and knee."  The second accident had caused "severe contusions and abrasions of the left arm and left leg with muscle and ligament damage in the dorsal and lumbosacral spine."  In May 1976, the same physician stated that the Veteran's premature induction into service so soon after the accidents precluded his ability to properly heal.  He had developed a "vicious cycle of minor back ailments which precipitated each other," creating a marked psychological depression.  

On August 1976 VA examination, the Veteran reported that in 1968, he had incurred a direct blow to the low back and had been treated by a chiropractor.  Since service, he had ongoing back pain due in part to injuries in his job.  He had been seen by a company physician and had been hospitalized and treated with traction.  A myelogram was done which was essentially negative.  He reported that he had pain in several places in his back which occasionally passed to his shoulders.  His muscles in his arms locked up.  There was pain that extended down both legs.  Physical examination showed no muscle spasm.  Range of motion was fairly normal but for complaints of discomfort.  X-rays taken at that time and when compared to previous X-rays were described to be normal.  The diagnosis was backache subjective, with no objective evidence of pathology.  

Private treatment records show that in November 1990, the Veteran was admitted to the hospital to rule out a central lumbar disc rupture.  Myelogram was normal.  CTscan was normal for the lumbar spine but showed a small central disc protrusion at the L5-S1 interspace.  He was thought to have a lumbar strain and was discharged.  In January 1992, the Veteran was involved in a motor vehicle accident where he jumped from a car and was struck by the door.  He had lower back pain, however, examination was normal.  In May 1994, the Veteran experienced an on-the-job injury when his low back "popped."  He was seen in the emergency room for constant low back pain that traveled to his legs.  He underwent physical therapy for a number of months.  Then, in August 1994, he underwent treatment in a Work Hardening program for low back pain that ascended to his left low back and right leg.  His condition improved, though his effort was questionable.  

On July 1995 VA examination, the Veteran reported that a bunk bed had fallen on his neck while in service and that since then had had cramping in both hands.  His arms and legs locked up on him.  He complained of burning and muscle spasms in his back.  Physical examination showed that he was able to move comfortably and remove his shoes.  He complained of cramps in his low back on flexion.  The diagnosis was chronic back problems.  

On August 1995 VA examination, the Veteran reported that he was no longer working due to low back pain and cramps in his hands.  Physical examination revealed mild tenderness in the lumbosacral area, with no muscle spasm.  Neurological and muscular examination in the upper and lower extremities was normal.  X-rays of the lumbar and dorsal spine were negative.  The diagnosis was musculoskeletal symptoms on a functional basis and questionable pain in the lumbosacral area.  

In November 1996, the Veteran complained of back pain that radiated to both lower extremities that had been present since 1969.  He reported that he initially hurt his back when he was hit by a forklift.  He re-injured his back in 1988 when picking up a "lowboy."  There was numbness in the left leg and the leg gave way.  Physical examination revealed that any range of motion was painful.  There was some decrease in sensation to pinprick in the left leg at the L5-S1 nerve root distributions.  X-ray examination was normal.  The impression was chronic lumbosacral strain with no strong signs of sciatic nerve root compression.  The findings were purely subjective with no strong findings of sciatic nerve root compression.  

In November 1997, MRI of the lumbar spine was normal.  MRI of the cervical spine showed central herniated nucleus pulposus at the C5-6 level.  At the time, he injured his neck when he was arrested and mishandled in the back of a police car.

In July 1998, the Veteran submitted a statement that he could not walk without a cane, that he had pain whenever he turned his neck, and that he had cramping and radiating pain in all extremities.  

On August 1998 VA examination, he reported that he used a cane every day since the police car incident and also a back brace.  He had stopped working due to back pain.  Physical examination revealed that he could not walk on his heels or toes due to pain.  When he tried to squat, he fell on the floor.  He had very limited range of motion.  There was no sign of muscle spasm.  Neurological examination was normal.  He had good knee reflexes and negative straight leg raising.  The diagnosis was low back pain of a functional nature and cervical spondylosis with osteophyte formation at C5 and C6.  The examiner commented that the Veteran complained whenever his neck or back was moved in any direction.  Those findings contrasted with the fact that there was no evidence of muscle spasm.  To the contrary, he had supple muscles.  The examiner found that there was no objective evidence for disease in the lumbar area.

A November 1998 VA treatment record shows that the Veteran was seen in the rheumatology clinic for diffuse myalgia and multiple joint pain.  He stated that while he was in service a bunk bed had fallen on his neck and that since that time he had radicular pain in the extremities.  He had stiffness in all the major joints in the morning.  It was noted that he had a longstanding history of muscle cramping for which he took Quinine.  Physical examination resulted in the diagnosis of polymyalgia, chronic cervical spine and lumbar spine pain, and rule out somatization versus psychosomatic illness. 

On July 1999 VA examination, the Veteran reported that his back pain was felt in between his shoulders traveling down his back with some pain going down the back of his legs.  He treated the pain with muscle relaxers, wore a back brace, and used a cane.  Physical examination showed severely limited range of motion due to pain.  There was no evidence of spasm.  There was tenderness at the L4-5 region.  The lower extremities showed full range of motion and intact sensory examination.  Reflexes were intact.  X-rays were within normal limits with no evidence of degenerative changes.  The assessment was chronic low back pain without neurologic deficit.  

On January 2000 VA examination, physical examination resulted in the diagnosis of probable cervical spondylosis and probable lumbar strain.  However, there was no evidence of tenderness or spasm on examination.  Examination found severely limited range of motion due to pain.  The examiner commented that there were no radicular type symptoms whatsoever.

On August 2000 VA examination, it was noted that August 1998 nerve conduction studies of both the upper and lower extremities had been shown to be normal.  The Veteran reported that he had experienced a neck injury in 1997 that had resulted in the diagnosis of a ruptured disc.  He reported that the pain in the neck radiated to the upper extremities and he felt he had a weak grip.  With regard to his low back problems, the Veteran reported that on prolonged sitting or standing, his back hurt and would cause his legs to give way.  He had radiating pain and tingling in the lower extremities.  Neurological examination was affected by the Veteran's reports of severe pain.  Sensation to light touch was intact, though pin prick testing was diminished in both upper and lower extremities.  The impression was history of back injury with residuals as described with possible radiculopathy, and mild degenerative disc disease of the thoracic spine.  

A September 2000 private examination shows that the Veteran had stiff range of motion of the lumbar spine with paravertebral muscle spasm on forward flexion.  He was diagnosed with stiff cervical and lumbar spine secondary to prolonged immobilization using braces, osteoarthritis and spondylosis of the spine, and chronic pain syndrome.  

VA treatment records show that in August 2006, the Veteran had an ongoing diagnosis of osteoarthritis and chronic pain in both ankles, knees, and feet.  Neurological examination dated in January 2007 was found to be normal.  

In February 2007, the Veteran's private physician submitted as statement that he was being treated for low back pain and cervical herniated disc.  

At his July 2008 hearing before the Board, the Veteran reported that his low back was aggravated in service due to the exercises of basic training.  

On May 2010 VA examination, the Veteran reported that while in service, he was carrying heavy objects that caused his back to lock up on multiple occasions.  The examiner noted that though the Veteran described pain that radiated to his legs, it appeared to be in a circumferential distribution rather than an anatomic distribution.  The pain was sharp, burning, prickly, or numb, and was present all the time.  The Veteran described his pain as 10/10, though he was able to talk and function throughout the examination.  He used a lumbar corset and a cane which helped only minimally.  He was not taking any medication for his back.  With regard to his upper extremities, he described circumferential pain that started at the base of the neck and traveled to the hands.  It was sharp and aching and involved the entirety of both upper extremities.  Physical examination showed that range of motion testing was met with reports of excruciating pain.  Examination of the upper and lower extremities showed 4/5 motor strength that appeared to be effort related.  Examination of the muscles resulted in excruciating pain.  He was tender to palpation throughout.  Sensory examination showed no reasonable sensory loss.  The diagnosis was residuals of lumbar strain, mild, and age-related degenerative spondylosis of the lumbar spine, moderate.  After reviewing the claims file, the examiner determined that the Veteran had no diagnosable condition other than age-related degenerative spondylosis of the lumbar spine.  His history of normal MRIs and nerve conduction studies failed to show any focal pathology.  The examination was consistent with the Veteran's history of chronic pain syndrome verses symptom magnification.  Accordingly, there was no indication that the current low back manifestations were related to previous trauma in service, or to the back strain documented in service.  Additionally, there was no evidence of focal neurologic deficits to suggest that his upper and lower extremity symptoms were radicular in nature, and therefore those complaints and symptoms were not related to his lumbar spine disability.  The examiner concluded that the bilateral upper and lower extremity symptoms were less likely than not related to the Veteran's service, since there was no indication that he suffered from any diagnosable arm or leg condition in service.  Rather, his arm and leg conditions were representative of chronic pain syndrome, and not related to the in-service back strain.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  On May 2010 VA examination, the examiner determined that the Veteran's only discernable low back disability was purely age-related in nature and was therefore not related to previous trauma or to his service.  The examiner felt that the Veteran's described low back pain and extremity pain was most consistent with chronic pain syndrome, a condition that was not diagnosed in service or shown to be related to service.  The examiner's opinion is supported by the extensive medical records or record documenting the Veteran's post-service treatment for his low back.  The post-service treatment records show that on VA examinations, although the Veteran showed severe subjective symptoms of limitation in range of motion of the lumbar spine, with pain on most movements, examination found very limited, if any, objective findings of any lumbar spine disability, much less a lumbar spine disability related to service.  On VA examinations taken throughout the 1990s and 2000s, the diagnosis was consistently of back ache, back pain, or functional back problems.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Absent evidence that the Veteran has a current back disability related to service, the claim must be denied.  

With regard to whether the Veteran's pre-existing back disability was aggravated by his service, the Board finds that the evidence does not support that finding.  Specifically, there is no indication that the Veteran currently suffers from a low back disability that has been related to his service, and thus, there is no evidence that he had a back disability that can be said to have been aggravated by his service.  Although the Veteran's private physician submitted statements in 1976 stating that his back condition was aggravated by his service due to the premature enrollment in service, in the subsequent thirty years since that opinion was provided, there has been no probative or competent medical evidence to show that the Veteran suffered from a chronic back disability related to his service.  The May 2010 VA examiner found that the Veteran's current back disability was purely age-related.  Therefore, because there is no indication that the Veteran has any chronic back disability dating back to service, the Board cannot find that his back disability underwent any permanent aggravation during service.  

Finally, in addressing the Veteran's claims of service connection for bilateral arm and bilateral leg disabilities, the Board finds that those claims must necessarily be denied.  Although the Veteran complained of extremity numbness and pain while in service, repeated neurological testing was negative for any disorder of the extremities related to the lumbar spine pain and symptoms.  Nor is there any other indication in the service medical records that the Veteran suffered from any diagnosable condition affecting the arms and legs.  As described above, post-service treatment records have also been consistently negative for a diagnosis of a bilateral arm or leg disability.  Throughout the years, the Veteran has described pain, numbness, and tingling that affects the totality of his arms and legs.  However, there has been no objective evidence of any disorder affecting his arms and legs that could be ascribed to his service or to his low back disability.  Rather, the Veteran has been shown to suffer from chronic pain syndrome and myalgias which the May 2010 VA examiner determined to be unrelated to his military service.  Significantly, on May 2010 VA examination, and on VA examinations conducted in August 1976, July 1995, August 1995, August 1998, July 1999, January 2000, and August 2000, despite the Veteran's reported symptoms, no specific diagnosis of a bilateral arm or leg condition was found or provided.  To that extent, the Veteran has not stated to the VA what arm or leg disability he currently suffers from, nor has he provided competent evidence of any currently diagnosed arm or leg disability.  Absent a diagnosis of a arm or leg disability, service connection cannot be established.  Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the Veteran's assertions that his low back disability, bilateral arm disability, and bilateral leg disability, are related to his period of active service.  To the extent that the Veteran ascribes his current disorders to his service, however, his opinion is not probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matters requiring knowledge of medical principles); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, arthritis and radiculopathy, as contrasted with symptoms of pain and swelling, are not subject to lay diagnosis.  The Veteran can report having pain and swelling, tingling and numbness.  However, those are subjective symptoms and the associated disorders are not readily identifiable in a way that may be observed objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There are many different joint and neurological disorders.  The Veteran does not have the medical expertise to discern the nature of any current orthopedic or neurological diagnosis nor does he have the medical expertise to provide an opinion regarding the etiology. 

In sum, the weight of the credible evidence demonstrates that the Veteran's current low back disability, bilateral arm disability, and bilateral leg disability first manifested many years after service and are not related to his active service, or to any incident therein.  The evidence does not show that any low back disability, bilateral arm disability, and bilateral leg disability manifested to a compensable degree within one year following the Veteran's separation from service.  Furthermore, the evidence shows that the pre-existing low back disability did not increase in severity during the Veteran's service.  As the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, bilateral arm disability, and bilateral leg disability, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2006 and February 2007, a rating decision in May 2006, and a statement of the case in June 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2011 supplemental statement of the claim.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral arm disability is denied.

Service connection for a bilateral leg disability is denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


